United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2271
                                    ___________

William George Blomberg,                 *
                                         *
                   Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Cal Greenlaw, M.D.,                      *
                                         *      [UNPUBLISHED]
                   Appellant.            *
                                         *
George H. Sobky, M.D.,                   *
                                         *
                   Defendant.            *
                                    ___________

                               Submitted: February 14, 2000

                                   Filed: March 8, 2000
                                    ___________

Before RICHARD S. ARNOLD, HEANEY and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


       Cal W. Greenlaw, M.D., appeals the judgment of the district court, entered upon
a jury verdict, holding him liable in William Stephen Blomberg’s medical malpractice
action. After careful consideration of the record and the parties’ briefs, we conclude
there is no merit in Greenlaw’s claims of trial-related error, and the district court’s
judgment was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-